Exhibit 99.1 [ENGLISH TRANSLATION] People’s Republic of China Mining Licence (Original) No. C5200002010103120077204 Operated by: Guizhou Yufeng Melt Co., Ltd (Mingzhuo Tan) Address: Xinghong Village Zhazuo Town Xiuwen County Name of mine: Xiuwen County Longchang Town Ganba 25th Grouop Bauxite Mine Economic type: limited liability company Term: 8 years, from Jan 2013 to Jan 2021 Issued by: National Land Resources Office of Guizhou Province Date: Jan 7, 2013 Printed by: National Land Resources Ministry of PRC Type of mine: bauxite and gallium Exploration method: ourdoor/ underground Production scale: 100,000 ton/year Mine area: 3.3233 sq. km Exploration scale: see the copy
